In an action to recover damages for defamation, the defendant appeals from an order of the Supreme Court, Queens County (Grays, J.), dated July 8, 2004, which denied his motion to transfer venue of the action from Queens County to Franklin County pursuant to CFLR 510 (3).
Ordered that the order is affirmed, without costs or disbursements.
The Supreme Court providently exercised its discretion in *366denying the defendant’s motion to transfer venue to Franklin County on the basis that the convenience of material witnesses and the ends of justice would be promoted (see CPLR 510 [3]). The defendant failed to “specify the substance of each witness’s testimony, which must be necessary and material upon the trial of the action” (Shavaknbeyn v Starrett City, 161 AD2d 626 [1990] [internal quotation marks omitted]; see Johnson v Greater N.Y. Conference of Seventh Day Adventist Church, 181 AD2d 862, 863 [1992]; O’Brien v Vassar Bros. Hosp., 207 AD2d 169, 171 [1995]; Ryan v Genovese Pharm., 184 AD2d 628 [1992]). Prudenti, P.J., Schmidt, Luciano and Spolzino, JJ., concur.